Exhibit 10.3

 

AMENDMENT NO. 1 TO WESTFIELD HOMES

STOCK PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO WESTFIELD HOMES STOCK PURCHASE AGREEMENT (this
“Agreement”), is effective as of June 1, 2004, by and among Standard Pacific
Corp., a Delaware corporation (“Standard Pacific”), Westfield Homes USA, Inc.
(f/k/a WF Acquisition, Inc.), a Delaware corporation and wholly owned subsidiary
of Standard Pacific (“Buyer”), and the former shareholders of Westfield Homes
USA, Inc., a Florida corporation (the “Company”) named on the signature page
hereto (collectively, the “Sellers”).

 

WHEREAS, the Sellers, Standard Pacific and Buyer entered into that certain Stock
Purchase Agreement, dated as of August 8, 2002 (the “SPA”), pursuant to which
all of the capital stock of the Company was conveyed to Buyer; and

 

WHEREAS, the Sellers, Standard Pacific and Buyer desire to amend the terms of
the SPA and to acknowledge modification of the relationship between Standard
Pacific, Buyer and certain of the Sellers, all as more particularly set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, intending to be legally bound, the
Sellers, Buyer and Standard Pacific hereby agree as follows:

 

1. Amendments to SPA.

 

(a) Section 2.5 of the SPA is hereby amended by deleting the first sentence of
Section 2.5(a) and replacing it with the following:

 

Standard Pacific shall cause Buyer to pay to each Seller its Pro Rata Portion of
an aggregate amount equal to (i) 15% of the positive Company Pre-Tax Income for
the period from the Balance Sheet Date through December 31, 2002 and for the one
year period ending December 31, 2003, (ii) 25% of the positive Company Pre-Tax
Income for the one year period ending December 31, 2004, subject to a maximum
aggregate payment for that period of $4,200,000, and (iii) 25% of the positive
Company Pre-Tax Income for the one year period ending December 31, 2005, subject
to a maximum aggregate payment for that period of $5,700,000 (each an “Earnout
Payment” and collectively, the “Earnout”).

 

(b) The first sentence of Section 6.11(a) of the SPA is hereby amended by
replacing “$550,000” with “$850,000”.

 

2. Representations and Warranties. Each of the parties hereto represents and
warrants to each of the other parties hereto that he, she or it has all
requisite power and authority to execute and deliver this Agreement. This
Agreement has been duly executed and delivered by each party hereto and
constitutes the valid and legally binding obligations of each party hereto,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency,

 

1



--------------------------------------------------------------------------------

moratorium, or other similar laws relating to creditors’ rights and general
principles of equity, whether at equity or law.

 

3. Limited Effect. Except as expressly amended and modified by this Amendment,
the SPA shall continue to be, and shall remain, in full force and effect in
accordance with its terms.

 

4. Acknowledgment. Each of the parties hereto understands and acknowledges that
as of the effective date of this Agreement: (i) the employment relationship
between Buyer and/or its affiliates and each of Roger Gatewood and Frank Baker
is terminating and (ii) Roger Gatewood and Frank Baker are entering into
consulting relationships with Buyer pursuant to which each of them will be
obligated to perform services of up to fifty (50) hours per month on behalf of
the Company (collectively, the “Consulting Agreements”).

 

5. Counterparts. This Agreement may be executed in counterparts, including
facsimile counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective delivery of a manually executed counterpart to this
Agreement.

 

6. Conditions. Concurrently herewith each of the Sellers is being provided the
opportunity to elect to accept or opt-out of the amendment to the SPA that is
described in Section 1(a) hereof (the “Election”). If any Seller chooses to
opt-out of the amendment to the SPA described in Section 1(a) hereof then
Section 2.5(a) of the SPA shall not be amended as described herein with respect
to such Seller, but shall remain amended with respect to all Sellers not
opting-out. This Agreement shall have no force and effect and shall not become
binding on Standard Pacific or Buyer until such time as it receives a fully
executed counterpart to this Agreement, an Election from each of the Sellers and
a fully executed copy of the applicable Consulting Agreement from each of Roger
Gatewood and Frank Baker.

 

[Signature page follows]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE – AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its respective officer thereunto duly authorized, all as of the
day and year first above written.

 

“SELLERS REPRESENTATIVE” By:   /s/    ROGER GATEWOOD        

Name:

  Roger Gatewood

 

“STANDARD PACIFIC”

Standard Pacific Corp.,

a Delaware corporation

        By:   /s/    MICHAEL C. CORTNEY               By:   /s/    ANDREW H.
PARNES        

Name:

  Michael C. Cortney      

Name:

  Andrew H. Parnes

Tile

  President      

Title

  Executive Vice President & CFO

“BUYER”

Westfield Homes USA, Inc.,

a Delaware corporation

        By:   /s/    MICHAEL C. CORTNEY               By:   /s/    ANDREW H.
PARNES        

Name:

  Michael C. Cortney      

Name:

  Andrew H. Parnes

Title

  Director      

Title

  Director

 

S-1